A commercial partner cannot sue upon a particular item of the partnership business, but must provoke a settlement of the entire partnership and sue for the balance on account. Prescription therefore does not commence to run, until the dissolution of the firm.
All matters that are fairly chargeable to the partnership, and that were undertaken for its account, will be so held and charged, and the acquiesence in'and non-complaint of them during the existence of the partnership, will be considered as corroborating proof, that both partners so understood them.